China Shianyun Group Corp., Ltd. 24/F., Unit 3 Great China International Square, No.1 Fuhua Rd., Futian District, Shenzhen Guandong Province, China December30, 2013 W. John Cash Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re:China Shianyun Group Corp., Ltd. Form 10-K for the Year Ended December 31, 2012 Filed April 15, 2013 File No. 333-147084 Dear Mr. Cash: This letter is provided in response to your letter dated December 17, 2013 (the “Comment Letter”) regarding the above-referenced filing of China Shianyun Group Corp., Ltd. (the “Company”).The Company is in the process of preparing its responses to the Comment letter. Due to holidays and the time needed to compile and disseminate the information, we hereby request an extension to provide our responses to the Comment letter until January 31, 2014. Should you have any questions associated with the matter, please contact our U.S. securities counsel, Arila Zhou at (917)512-0848, AZhou@htwlaw.com . Thank you very much for your attention. Very truly yours, China Shianyun Group Corp., Ltd. /s/ Lin Deng Lin Deng Chief Financial Officer
